 



AGREEMENT

 

THIS AGREEMENT (the “Agreement”), effective this ____ day of April, 2019 is by
and between Transportation and Logistics Systems, Inc. (formerly known as
PetroTerra Corp.) (the “Company”) and the undersigned investor (the “Investor”).

 

WITNESSETH:

 

WHEREAS, the Investor desires to exchange all of its shares of the Company’s
preferred stock, par value $0.001 per share (“Preferred Stock”), for shares of
the Company’s common stock, par value $0.001 per share, (“Common Stock”), all on
the terms and conditions set forth in this Agreement in reliance on the
exemption from registration provided by Section 4(a)(2) of the Securities Act of
1933, as amended.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and
Investor agree as follows:

 

1.EXCHANGE OF SHARES

 

1.1 By signing below, the Investor covenants that the number of shares of
Preferred Stock listed on Investor’s signature page hereto is the total amount
of Preferred Stock beneficially owned by such Investor, and the Company and
Investor agree to the exchange of the Investor’s Preferred Stock for the
Company’s Common Stock as set forth below. The amount of Common Stock issuable
to such Investor will be calculated using the following formula:

 

[Preferred Stock beneficially owned by Investor/Total Preferred Stock] x
2,600,000 = shares of Common Stock issuable to Investor upon cancellation of all
of their Preferred Stock

 

2.MISCELLANEOUS

 

2.1 This Agreement and the rights and obligations of the parties hereunder and
the parties subject hereto shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York, without giving effect to
any contrary result otherwise required under applicable choice of law
principles.

 

2.2 This Agreement may be executed in any number of counterparts, any of which
need not contain the signature of more than one party, but all of which shall
together constitute one and the same instrument. Upon the due execution and
delivery of this Agreement by the parties hereto, this Agreement shall be
authorized and approved in accordance with the terms of the Warrant, and shall
be binding upon the parties to the Warrant, and their respective heirs,
successors, and permitted assigns. The execution and delivery of this Agreement
by facsimile or as a “.pdf” shall be deemed for all purposes to be enforceable
as an original.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

INVESTOR   Transportation and Logistics
Systems, Inc. (Formerly known as
PetroTerra Corp.)                 By:             By:                          
Name:     Name:   Title:     Title:  

 

Total Number of shares of Preferred Stock

beneficially owned by Investor:

 

 

 



 

 

 

 

